[Cite as Burkhart v. CNA Ins. Co., 100 Ohio St. 3d 359, 2003-Ohio-6604.]




      BURKHART ET AL., APPELLEES, v. CNA INSURANCE COMPANY, D.B.A.
                 CONTINENTAL INSURANCE COMPANY, APPELLANT.
   [Cite as Burkhart v. CNA Ins. Co., 100 Ohio St. 3d 359, 2003-Ohio-6604.]
Insurance — Automobile liability insurance — Uninsured/underinsured motorist
          coverage — Employer’s commercial automobile liability policy covers
          loss sustained by employee only if loss occurs within the course and scope
          of employment — Court of appeals’ judgment reversed on the authority of
          Westfield Ins. Co. v. Galatis.
  (No. 2002-0579 — Submitted April 15, 2003 — Decided December 31, 2003.)
 APPEAL from the Court of Appeals for Stark County, No. 2001CA00265, 2002-
                                        Ohio-903.
                                 __________________
          {¶1}   The judgment of the court of appeals is reversed on the authority of
Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d
1256.
          MOYER, C.J., WINKLER, LUNDBERG STRATTON and O’CONNOR, JJ.,
concur.
          RESNICK, F.E. SWEENEY and PFEIFER, JJ., dissent.
          RALPH WINKLER, J., of the First Appellate District, sitting for COOK, J.
                                 __________________
          John S. Coury and Allen Schulman Jr., for appellees.
          Tucker, Ellis & West, L.L.P., and Irene C. Keyse-Walker, for appellant.
          Elk & Elk Co., L.P.A., and Todd O. Rosenberg, urging affirmance for
amicus curiae Ohio Academy of Trial Lawyers.
          Boyk & Crossmock, L.L.C., and Steven L. Crossmock, urging affirmance
for amicus curiae Toledo Area Trial Lawyers Association.
                            SUPREME COURT OF OHIO




       Brickler & Eckler, L.L.P., Kurtis A. Tunnell, Anne Marie Sferra and
Robert Katz, urging reversal for amicus curiae American Insurance Institute.
                             __________________




                                        2